Exhibit 23.2 May 21, 2013 Recovery Energy, Inc. 1900 Grant Street, Suite 720 Denver, CO 80203 Attention: A. Bradley Gabbard Dear Mr. Gabbard: Ralph E. Davis Associates, Inc. hereby consents to the incorporation by reference in this Registration Statement on Form S-1 of our report dated April 3, 2013, appearing in the Annual Report on Form 10-K of Recovery Energy, Inc. for the year ended December 31, 2012. Sincerely, RALPH E. DAVIS ASSOCIATES, INC. /s/ Allen C. Barron Allen C Barron, P.E. President
